DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply dated 5/16/22 has been entered, the claims listing submitted 5/16/22 does not appear to be an amendment.

Claim Objections
The application was filed with two claims numbered 18. Claims following the first instance of 18 (i.e. 18-41) have been renumbered 19-42; and are referenced below with original numbers in parentheses.
Claims 1-42 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 2,  7, 11, 12, 14, 15, 16, 17, 18, 20, 21, 22, 23, 24, 25, 26, 27, 37, 40, 41, and 42 (1, 2,  7, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, 27, 37, 39, 40, and 41) is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 6,238,138 Crichlow1.
Crichlow describes the system comprising at least one capsule 38, the capsule sealable; and at least one wellbore 14,20,24,26.  Examiner finds that the “for storing depleted uranium” and “configured for receiving depleted uranium” limitations are intended use, and given weight only insofar as they impart structure to the claimed invention. There is no evidence on the record that the “configured for receiving depleted uranium” requires any structure different from the canister described by Crichlow.

Claim(s) 1-4, 7-13, 15-18, 20-23, 25-28, and 38-42(1-4, 7-13, 15—22, 24-27, and 37-41) is/are rejected under 35 U.S.C. 102a1 as being anticipated by Muller et al. US Patent Number 10,002,683.
Muller describes the system comprising at least one capsule 126, the capsule sealable; and at least one wellbore 106,104,110.  Examiner finds that the “for storing depleted uranium” and “configured for receiving depleted uranium” limitations are intended use, and given weight only insofar as they impart structure to the claimed invention. There is no evidence on the record that the “configured for receiving depleted uranium” requires any structure different from the canister described by Muller.
Claim(s) 1, 17, 18, 19, 29-33, and 35-37(1, 17, 18, 42, 28-32, and 34-36) is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 5,863,283 Gardes.
Gardes describes the system comprising at least one capsule 28, the capsule sealable; and at least one wellbore 14,18,22.  Examiner finds that the “for storing depleted uranium” and “configured for receiving depleted uranium” limitations are intended use, and given weight only insofar as they impart structure to the claimed invention. There is no evidence on the record that the “configured for receiving depleted uranium” requires any structure different from the canister described by Gardes.
With regards to claims 19, 29, and 37 (18-second instance,  28, and 36):  cavern[s] 24, figure 4.

Claim(s) 1 and 29-31(1 and 28-30) is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 5,000,617 Eggert et al.
Eggert describes the system comprising at least one capsule fig 3, the capsule sealable; and at least one wellbore 6,12.  Examiner finds that the “for storing depleted uranium” and “configured for receiving depleted uranium” limitations are intended use, and given weight only insofar as they impart structure to the claimed invention. There is no evidence on the record that the “configured for receiving depleted uranium” requires any structure different from the canister described by Eggert.
With regards to claims 29-31 (28-30): cavern 9.


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication 2010/0105975 Baird.
 Baird describes the system comprising at least one capsule 113, the capsule sealable; and at least one wellbore 110.  Examiner finds that the “for storing depleted uranium” and “configured for receiving depleted uranium” limitations are intended use, and given weight only insofar as they impart structure to the claimed invention. There is no evidence on the record that the “configured for receiving depleted uranium” requires any structure different from the canister described by Baird.
With regards to claims 5-6: divider 141 ¶225.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 and 39(25 and 38) is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,238,138 Crichlow alone.
Crichlow lacks the wellbore length of claim 25 and the depth of claim 38 but teaches (e.g. abstract) that the depth must me deep enough to prevent material from reaching the surface or water.. Examiner finds that the length of the wellbore and depth are related design parameters, and one of ordinary skill in the art would have been motivated to the length of 5000-30000 ft and the depth of 10000 -30000 ft because deeper rocks provide more isolation.
Claim 34(33) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardes alone.
Gardes fails to teach the size, and thus lacks the volume in the claimed range.  Examiner finds that selection of a particular size –in this case a volume of 10000-2000000 gallons—amounts to an obvious change in size2.
Claim 34(33) is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert alone.
Eggert fails to teach the size, and thus lacks the volume in the claimed range.  Examiner finds that selection of a particular size –in this case a volume of 10000-2000000 gallons—amounts to an obvious change in size.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner understands this patent to represent Applicant’s previous work.  Applicant is reminded of the duty to disclose information material to patentability.
        2 MPEP 2144.04 IV A In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).